Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21177 BlackRock California Insured Municipal Income Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock California Insured Municipal Income Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: August 31, 2007 Date of reporting period: May 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) MAY 31, 2007 BlackRock California Insured Municipal Income Trust (BCK) (Percentages shown are based on Net Assets) Principal Amount Option Call Description Provisions 1 Value LONG-TERM INVESTMENTS152.4% California152.4% $6,500 Benicia Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. B, Zero Coupon, 8/01/23, MBIA No Opt. Call $ 3,160,690 1,095 Cabrillo Cmnty. Coll. Dist., Univ. & Coll. Impvts. Ad Valorem Ppty. Tax GO, 5.00%, 8/01/28, MBIA 08/17 @ 100 1,157,525 4,000 California GO, 5.00%, 6/01/31, AMBAC 12/14 @ 100 4,170,080 1,000 California St. Univ., Coll. & Univ. RB, Ser. C, 5.00%, 11/01/38, MBIA 11/15 @ 100 1,045,370 Ceres Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, 3,055 Ser. B, Zero Coupon, 8/01/30, FGIC 08/12 @ 34.887 847,304 3,180 Ser. B, Zero Coupon, 8/01/31, FGIC 08/12 @ 32.868 830,934 3,300 Ser. B, Zero Coupon, 8/01/32, FGIC 08/12 @ 30.966 812,394 3,440 Ser. B, Zero Coupon, 8/01/33, FGIC 08/12 @ 29.174 797,839 3,575 Ser. B, Zero Coupon, 8/01/34, FGIC 08/12 @ 27.782 789,575 3,275 Ser. B, Zero Coupon, 8/01/35, FGIC 08/12 @ 26.186 681,822 City of Los Angeles, Swr. RB, 5,000 Ser. A, 5.00%, 6/01/27, MBIA 06/13 @ 100 5,196,750 6,025 Ser. A, 5.00%, 6/01/32, FGIC 06/12 @ 100 6,240,333 11,125 City of Santa Rosa, Swr. Impvts. RB, Ser. B, Zero Coupon, 9/01/27, AMBAC No Opt. Call 4,377,020 6,500 2 Dept. of Wtr. Res., Elec., Pwr. & Lt. RB, Ser. A, 5.25%, 5/01/12 N/A 6,975,865 East Bay Mun. Util. Dist., 1,000 Swr. Impvts. RB, Ser. A, 5.00%, 6/01/33, AMBAC 06/17 @ 100 1,055,580 3,000 Wtr. Util. Impvts. RB, Ser. A, 5.00%, 6/01/37, FGIC 06/17 @ 100 3,159,240 2,385 Edl. Facs. Auth., Univ. & Coll. Impvts. RB, Scripps Coll. Proj., 5.00%, 8/01/31, MBIA 08/11 @ 100 2,445,174 2,915 Eureka Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Election 2002 Proj., Zero Coupon, 8/01/34, MBIA No Opt. Call 812,119 2,750 Hollister Joint Pwrs. Fing. Auth., Swr. RB, Ser. 1, 5.00%, 6/01/32, FSA 06/16 @ 100 2,872,787 4,500 Infrastructure & Econ. Dev. Bank Pub. Impvts., Misc. RB, Rand Corp. Proj., Ser. A, 5.25%, 4/01/42, AMBAC 04/12 @ 100 4,673,745 2,600 2 Kaweah Delta Hlth. Care Dist., Hlth., Hosp. & Nursing Home RB, 6.00%, 8/01/12 N/A 2,900,898 2,000 Long Beach Unified Sch. Dist., Sch. Impvts. Ad Valorem Tax GO, Ser. D, 5.00%, 8/01/31, FSA 08/10 @ 101 2,058,160 Los Angeles Dept. of Wtr. & Pwr., 5,000 Wtr. RB, Ser. A, 5.00%, 7/01/43, FGIC 07/12 @ 100 5,144,350 5,000 Wtr. Util. Impvts. RB, Ser. A, 5.125%, 7/01/41, FGIC 07/11 @ 100 5,137,150 3,000 2 Los Angeles Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. E, 5.125%, 7/01/12, MBIA N/A 3,183,510 5,000 Northern California Pwr. Agcy., Elec. Pwr. & Lt. RB, Hydroelectric Proj., Ser. A, 5.00%, 7/01/28, MBIA 07/08 @ 101 5,095,700 1,250 Poway Redev. Agcy. TA, 5.00%, 6/15/33, MBIA 06/17 @ 100 1,310,313 5,000 Pub. Wks. Brd., Pub. Impvts. Lease Abatement RB, Ser. A, 5.00%, 12/01/27, AMBAC 12/12 @ 100 5,182,200 5,000 Riverside Unified Sch. Dist., Sch. Impvts. Ad Valorem Ppty. Tax GO, Ser. A, 5.00%, 2/01/27, FGIC 02/12 @ 101 5,186,800 5,295 San Diego Cnty. Wtr. Auth., Wtr. Util. Impvts. Wtr. COP, Ser. A, 5.00%, 5/01/32, MBIA 05/12 @ 101 5,500,658 4,805 San Diego Redev. Agcy. TA, Ctr. City Proj., Ser. A, 5.00%, 9/01/28, MBIA 09/11 @ 101 4,972,262 4,000 San Diego St. Univ. RB, Ser. A, 5.00%, 3/01/37, MBIA 03/12 @ 100 4,136,240 20,000 San Joaquin Hills Transp. Corridor Agcy., Hwy. Tolls RB, Ser. A, Zero Coupon, 1/15/31, MBIA No Opt. Call 6,752,200 6,000 San Jose Fin. Auth., Lease Abatement RB, Civic Ctr. Proj., Ser. B, 5.00%, 6/01/37, AMBAC 06/12 @ 100 6,162,720 3,000 Tustin Unified Sch. Dist., Sch. Impvts. ST, Cmnty. Facs. Dist. 97-1 Proj., Ser. A, 5.00%, 9/01/38, FSA 09/12 @ 100 1 BlackRock California Insured Municipal Income Trust (BCK) (continued) ( Percentages shown are based on Net Assets) Principal Amount Option Call Description Provisions 1 Value California (cont'd) $4,000 Westlands Wtr. Dist., Wtr. Util. Impvts. Wtr. COP, 5.00%, 9/01/34, MBIA 09/12 @ 101 $ 4,124,560 Total Long-Term Investments (cost $116,427,175) 122,033,237 Shares MONEY MARKET FUND5.0% 4,021 CMA California Mun. Money Fund, 3.25% (cost $4,020,967) 4,020,967 Total Investments 157.4% (cost $120,448,142 5 ) $ 126,054,204 Other assets in excess of liabilities 0.7% 543,666 Preferred shares at redemption value, including dividends payable (58.1)% (46,511,467 ) Net Assets Applicable to Common Shareholders 100% $ 80,086,403 1 Date (month/year) and price of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. 2 This bond is prerefunded. U.S. government securities, held in escrow, are used to pay interest on this security, as well as retire the bond in full at the date indicated, typically at a premium to par. 3 Represents an investment in an affiliate. 4 Represents current yield as of May 31, 2007. 5 Cost for federal income tax purposes is $120,451,115. The net unrealized appreciation on a tax basis is $5,603,089, consisting of $5,702,488 gross unrealized appreciation and $99,399 gross unrealized depreciation. The value (market value plus accrued interest) of securities that are covered by insurance, which ensures the payment of principal and interest, represent approximately 93.0% of the Trust's managed assets. AMBAC  20.6% FGIC  23.8% FSA  6.4% MBIA  39.0% Other  3.2% KEY TO ABBREVIATIONS AMBAC  American Municipal Bond Assurance Corp. MBIA  Municipal Bond Insurance Assoc. COP  Certificate of Participation RB  Revenue Bond FGIC  Financial Guaranty Insurance Co. ST  Special Tax FSA  Financial Security Assurance TA  Tax Allocation GO  General Obligation 2 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock California Insured Municipal Income Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: July 25, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: July 25, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: July 25, 2007
